      Case 3:17-mj-01277-JGM Document 7 Filed 02/06/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR DISTRICT OF CONNECTICUT

 In re Application for Order                        Case No. 3:17mj1277(JGM)


                                                    February 6, 2020

                  Motion to File Redacted Version of Application and Order

          This matter was sealed by Court order on July 27, 2017. The Government does not

object to the unsealing of the matter, but respectfully requests that the attached redacted

versions of the application in support of the order (Doc. 1) and the order (Doc. 2) be filed

on the public docket and that the full versions of those documents remain under seal.

          The proposed redactions relate to the identity of an individual who was subject to

a Writ of Habeas Corpus Ad Testificandum in connection to a grand jury matter and thus

must be redacted pursuant to Fed. R. Crim. P. 6(e) and 49.1(f) and Local Rules of Criminal

Procedure 57(b)(4)(A)(ii) and 57(b)(9).

          A proposed redacted version of the application and this court’s order is annexed

hereto.

                                       Respectfully submitted,

                                       JOHN H. DURHAM
                                       UNITED STATES ATTORNEY

                                       /s/ Michael J. Gustafson
                                       __________________________________
                                       MICHAEL J. GUSTAFSON
                                       ASSISTANT UNITED STATES ATTORNEY
                                       Federal Bar No. ct01503
                                       U.S. Attorney’s Office
                                       450 Main Street, Room 328
                                       Hartford, CT 06103
                                       Tel.: (860) 947-1101
